Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/23/2019 was filed after the mailing date of the application on 5/30/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The information disclosure statement (IDS) submitted on 12/17/2019 was filed after the mailing date of the application on 12/17/2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinozaki (US Patent Pub. 20100027547).

As per claim 1:  Shinozaki discloses an information processing device that communicates with an external device which is a communication target through a relay device, the information processing device comprising:
a processing unit that causes a command or information for generating the command and assumed response information to the relay device, the assumed response information indicating a response assumed to be transmitted from the external device in accordance with the command (Paragraph 66; The relay device 11 detects a congestion state of data transmitted from the transmitter 12 to the receivers 13a, 13b, . . . , and 13n, and notifies the receivers 13a, 13b, . . . , and 13n of the congestion state. At this time, the relay device 11 notifies the receivers 13a, 13b, . . . , and 13n not only of a binary state corresponding to whether or not a congestion has occurred but also of a plurality of congestion states).
As per claim 2:	Shinozaki discloses the information processing device according to claim 1, wherein the processing unit determines whether or not there is the assumed response information corresponding to a command to be transmitted, and transmits the assumed response information in a case where it is determined that there is the assumed response information (Paragraph 66; The relay device 11 detects a congestion state of data transmitted from the transmitter 12 to the receivers 13a, 13b, . . . , and 13n, and notifies the receivers 13a, 13b, . . . , and 13n of the congestion state. At this time, the relay device 11 notifies the receivers 13a, 13b, . . . , and 13n not only of a binary state corresponding to whether or not a congestion has occurred but also of a plurality of congestion states).
As per claim 3:	Shinozaki discloses the information processing device according to claim 1, wherein the assumed response information is binary data of the assumed response or data indicating a hash value of the binary data (Paragraph 66; the relay device 11 notifies the receivers 13a, 13b, . . . , and 13n not only of a binary state corresponding to whether or not a congestion has occurred but also of a plurality of congestion states). 
As per claim 4:	Shinozaki discloses the information processing device according to claim 1, wherein, in a case where response information to be transmitted from the external device in accordance with a first command to be transmitted is not used to generate a second command to be transmitted after the first command, the processing unit transmits the second command together with the first command  (Paragraph 75; the transmission data items are rearranged and transmitted such that order information indicative of a predetermined order (e.g. sequence numbers or the results of the modulo calculation) becomes an order different from the predetermined order, i.e. a first order of arrangement, a second order of arrangement, . . . , or an N-th order of arrangement).
As per claim 7:  Shinozaki discloses an information processing device communicating with an external device which is a communication target through a relay device, the Paragraph 75; the transmission data items are rearranged and transmitted such that order information indicative of a predetermined order (e.g. sequence numbers or the results of the modulo calculation) becomes an order different from the predetermined order, i.e. a first order of arrangement, a second order of arrangement, . . . , or an N-th order of arrangement). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki (US Patent Pub. 20100027547) in view of Fujimoto (US Patent Pub. 20080102798).

As per claim 5, 8 and 10:  Shinozaki discloses the information processing device according to claim 1, a processing unit that causes a command or information for generating the command and assumed response information to the relay device, the assumed response information indicating a response assumed to be transmitted from the external device in accordance with the command (Paragraph 66; The relay device 11 detects a congestion state of data transmitted from the transmitter 12 to the receivers 13a, 13b, . . . , and 13n, and notifies the receivers 13a, 13b, . . . , and 13n of the congestion state. At this time, the relay device 11 notifies the receivers 13a, 13b, . . . , and 13n not only of a binary state corresponding to whether or not a congestion has occurred but also of a plurality of congestion states).
	Shinozaki does not specifically disclose wherein the processing unit causes a parameter for which a term of validity is set to be transmitted on a regular or non-regular basis, the parameter being used for authentication of the external device, determines whether or not the parameter satisfying the term of validity is included in received data in a case where the data is received from the relay device, and determines that authentication has been successful in a case where it is  determined that the parameter satisfying the term of validity is included in the received data. 
Fujimoto discloses the authentication device 4 includes: a control section 40; a storage section 41; a memory section 42; and a communication section 43, and Paragraph 67). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Shinozaki and Fujimoto in it’s entirety, to modify the technique of Shinozaki for relay device detects a congestion state of data transmitted from the transmitter to the receivers by adopting Fujimoto's teaching for executing an authentication process concerning the communication between the communication device and the relay device based on a mutual authentication. The motivation would have been to improve a method to communicate with an external device which is a communication target through a relay device.
As per claim 6, 9 and 11:  Shinozaki discloses the information processing device according to claim 1, a processing unit that causes a command or information for generating the command and assumed response information to the relay device, the assumed response information indicating a response assumed to be transmitted from the external device in accordance with the command (Paragraph 66; The relay device 11 detects a congestion state of data transmitted from the transmitter 12 to the receivers 13a, 13b, . . . , and 13n, and notifies the receivers 13a, 13b, . . . , and 13n of the congestion state. At this time, the relay device 11 notifies the receivers 13a, 13b, . . . , and 13n not only of a binary state corresponding to whether or not a congestion has occurred but also of a plurality of congestion states).

Fujimoto discloses the authentication device 4 includes: a control section 40; a storage section 41; a memory section 42; and a communication section 43, and executes an authentication process concerning the communication between the communication device 1 and the relay device 2 based on a mutual authentication standard such as EAP-TLS provided by WPA2 (Wi-Fi Protected Access) which is an encryption standard for wireless LAN (Paragraph 67). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Shinozaki and Fujimoto in it’s entirety, to modify the technique of Shinozaki for relay device detects a congestion state of data transmitted from the transmitter to the receivers by adopting Fujimoto's teaching for executing an authentication process concerning the communication between the communication device and the relay device based on a mutual authentication. The motivation would have been to improve a method to communicate with an external device which is a communication target through a relay device.

2.	Claims 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki (US Patent Pub. 20100027547) in view of Koseki (US Patent Pub. 20150237145).


As per claim 12:  Shinozaki discloses a relay device comprising:
a processing unit that causes, in a case where a command transmitted from a first information processing device or information for generating the command is received, the command to be transmitted to a second information processing device, wherein, in a case where assumed response information indicating a response assumed to be transmitted from the second information processing device in accordance with the command transmitted from the first information processing device is further received (Paragraph 66; The relay device 11 detects a congestion state of data transmitted from the transmitter 12 to the receivers 13a, 13b, . . . , and 13n, and notifies the receivers 13a, 13b, . . . , and 13n of the congestion state. At this time, the relay device 11 notifies the receivers 13a, 13b, . . . , and 13n not only of a binary state corresponding to whether or not a congestion has occurred but also of a plurality of congestion states).
Shinozaki does not specifically disclose the processing unit determines whether or not a process corresponding to the command has been performed normally in the second information processing device on a basis of the assumed response information and the response information indicating the response, corresponding to the command, which its transmitted from the second information processing device.
Koseki wherein when receiving a first command from the first device, which gives an instruction to measure a response time in communication between the first relay device and the second relay device , the first relay device outputs a second command for checking a communication state to the second relay device  and see claim 6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Shinozaki and Koseki in it’s entirety, to modify the technique of Shinozaki for relay device detects a congestion state of data transmitted from the transmitter to the receivers by adopting Koseki's teaching for wherein when receiving a first command from the first device, which gives an instruction to measure a response time in communication between the first relay device and the second relay device. The motivation would have been to improve a method to communicate with an external device which is a communication target through a relay device.
As per claim 15:  Shinozaki discloses a relay device comprising:
a processing um that causes a command for authenticating a second information processing device to be transmitted to the second information processing device on a basis of a parameter used for authentication of the second information processing device which is transmitted from a first information processing device on a regular or non-regular basis, wherein the processing unit causes a command for performing the authentication based on a latest parameter among the parameters received from the first information processing device to be transmitted to the second information processing device in a case where the second information processing device is Paragraph 66; The relay device 11 detects a congestion state of data transmitted from the transmitter 12 to the receivers 13a, 13b, . . . , and 13n, and notifies the receivers 13a, 13b, . . . , and 13n of the congestion state. At this time, the relay device 11 notifies the receivers 13a, 13b, . . . , and 13n not only of a binary state corresponding to whether or not a congestion has occurred but also of a plurality of congestion states).
Shinozaki does not specifically disclose causes response information to be transmitted from the second information processing device in accordance with the command for performing the authentication to be transmitted to the first information processing device.
Koseki wherein when receiving a first command from the first device, which gives an instruction to measure a response time in communication between the first relay device and the second relay device , the first relay device outputs a second command for checking a communication state to the second relay device  and determines, as the response time, a time elapsed before receiving a response to the second command from the second relay device , and the preset time is a sum of the response time and a time taken for the second relay device  to output the third access request and then receive the data from the second device (see claim 6).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Shinozaki and Koseki in it’s entirety, to modify the technique of Shinozaki for relay device detects a congestion state of data transmitted from the transmitter to the receivers by adopting Koseki's teaching for .

3.	Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Shinozaki (US Patent Pub. 20100027547) in view of Koseki (US Patent Pub. 20150237145) and in view of Bells (US Patent Pub. 20080162486).


As per claim 13:  Shinozaki in view of Koseki discloses a relay device according to claim 12, wherein the assumed response information is binary data of the assumed response (See Koseki claim 6); and 
Shinozaki in view of Koseki do not specifically disclose the processing unit determines whether or not the process corresponding to the command has been performed normally in the second information processing device by comparing binaries of the assured response information and the response information with each other (See Koseki claim 6)
	Bells discloses a synchronization server which is operable to receive a hash generated by the portable electronic device 22 and, in response, to compare the hash information from this hash to the hash information from the locally generated hash, generated by the synchronization server 32 (Paragraph 28).

As per claim 14:  The relay device according to claim 12, wherein the assumed response information is data indicating a hash value of binary data of the assumed response (See Koseki claim 6); and 
Shinozaki in view of Koseki do not specifically disclose the processing unit determines whether or not the process corresponding to the command has been performed normally in the second information processing device by comparing a hash value indicated by the assumed response information and a hash value indicated by the response information with each other.
Bells discloses a synchronization server which is operable to receive a hash generated by the portable electronic device 22 and, in response, to compare the hash information from this hash to the hash information from the locally generated hash, generated by the synchronization server 32 (Paragraph 28).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Shinozaki, Koseki and Bells in it’s entirety, to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472. The examiner can normally be reached 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ANTHONY D BROWN/
Primary Examiner, Art Unit 2433